Name: Commission Regulation (EEC) No 1516/88 of 31 May 1988 amending Regulation (EEC) No 569/88 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 88 Official Journal of the European Communities No L 135/53 COMMISSION REGULATION (EEC) No 1516/88 of 31 May 1988 amending Regulation (EEC) No 569/88 laying down common detailed rules for verifying the use and/or destination of products from intervention Annex thereto ; whereas the Annex to Regulation (EEC) No 569/88 should therefore be updated to take account of these latest changes, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/88 of 16 February 1988 laying down common detailed rules for verifying the use and/or destination of products from intervention ('), as last amended by Regulation (EEC) No 1480/88 (2), and in particular Article 28 thereof, Whereas Regulation (EEC) No 569/88 , which consolidated Commission Regulation (EEC) No 1687/76 (3) was initially due to enter into force on 1 April 1988 ; whereas that date was altered to make the Regulation effective from 1 June 1988 ; Whereas certain Regulations published since 1 April 1988 refer to Regulation (EEC) No 1687/76 and amend the Article 1 Thed Annex to Regulation (EEC) No 569/88 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member utdtCSi Done at Brussels, 31 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1988, p. 1 . 0 OJ No L 134, 31 . 5. 1988, p. 29. 0 OJ No L 190, 14. 7. 1976, p . 1 . 1 . 6 . 88No L 135/54 Official Journal of the European Communities ANNEX 1 . In part I of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock,' the following points and footnotes are added : '25 . Commission Regulation (EEC) No 160/38 of 20 January 1988 on the Sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export (25). 26. Commission Regulation (EEC) No 165/88 of 21 January 1988 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by " certain intervention agencies and intended for export (26). 27 . Commission Regulation (EEC) No 481 /88 of 22 February 1988 on the sale by invitation to tender of certain boned beef held by certain intervention agencies and intended for export to Venezuela (27). 28 . Commission Regulation (EEC) No 727/88 of 18 March 1988 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export (28). 29 . Commission Regulation (EEC) No 1252/88 of 4 May 1988 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export (29). ( «) OJ No L 18 , 22. 1 . 1988, p. 23 . (") OJ No L 18 , 22. 1 . 1988 , p. 40 . (J7) OJ No L 49, 23 . 2. 1988 , p. 11 . ( ») OJ No L 74, 19 . 3 . 1988 , p. 64. rn Ol No L 119. 7. 5 . 1988 . d . 15.' 2. In Part II of the Annex, 'Products subject to a use and/or destination other than that mentioned under I', the following points and footnotes are added : '26 . Commission Regulation (EEC) No 636/88 of 9 March 1988 on the issue of a standing invitation to tender for the resale on the internal market of 15 000 tonnes of common wheat held by the German intervention agency for processing into malt (2&lt;). On the dispatch of the common wheat in question :  section 104 of the control copy T 5 :  Destinado a ser transformado en malta (apartado 1 del articulo 1 del Reglamento (CEE) n ° 636/88)  Bestemt til forarbejdning til malt (artikel 1 , stk. 1 , i forordning (EÃF) nr. 636/88)  Zur Verarbeitung zu Malz bestimmt (Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 636/88)  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã µ Ã ²Ã Ã ½Ã · [Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 636/88]  For processing into malt (Article 1 ( 1 ) of Regulation (EEC) No 636/88)  DestinÃ © Ã Ã ©tre transformÃ © en malt [article l er paragraphe 1 du rÃ ¨glement (CEE) n ° 636/88] Destinato ad essere trasformato in malto (articolo 1 , paragrafo 1 del regolamento (CEE) n . 636/88)  Bestemd om tot mout te worden verwerkt (artikel 1 , lid 1 , van Verordening (EEG) nr. 636/88)  Destinado a ser transformado em malte (n? 1 do artigo 1 ? do Regulamento (CEE) n? 636/88) ; 27. Commission Regulation (EEC) No 1249/88 of 6 May 1988 on the issue of a standing invitation to tender for the resale on the internal market of 9 000 tonnes of common wheat held by the German intervention agency for processing into malt (27). On the dispatch of the common wheat in question :  section 104 of the control copy T 5 : Destinado a ser transformado en malta (apartado 1 del articulo 1 del Reglamento (CEE) n 1249/88)  Bestemt til forarbejdning til malt (artikel 1 , stk. 1 , i forordning (EÃF) nr. 1249/88) Zur Verarbeitung zu Malz bestimmt (Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 1249/88) Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã Ã µ Ã ²Ã Ã ½Ã · [Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1249/881  For processing into malt (Article 1 ( 1 ) of Regulation (EEC) No 1249/oo)  DestinÃ © Ã Ã ¨tre transformÃ © en malt [article 1 " paragraphe 1 du rÃ ¨glement (CEE) n ° 1249/88] Destinato ad essere trasformato in malto (articolo 1 , paragrafo 1 del regolamento (CEE) n . 1249/88  Bestemd om tot mout te worden verwerkt (artikel 1 , lid 1 , van Verordening (EEG) nr. 1249/88)  Destinado a ser transformado em malte (n? 1 do artigo 1 ? do Regulamento (CEE) n? 1249/88) , 1 . 6 . 88 Official Journal of the European Communities No L 135/55 29." Commission Regulation (EEC) No 1335/88 of 17 May 1988 on the issue of a standing invitation to tender for the resale on the internal market for processing of 100 000 tonnes of barley held by the Spanish intervention agency in the Community (29) : On the dispatch of the barley in question :  section 104 of the control copy T 5 : n ° 1335/88*) ^ transformado en la Comunidad (apartado 1 del artÃ ­culo 1 del Reglamento (CEE)  Bestemt til forarbejdning i Faellesskabet (artikel 1 , stk. 1 , i forordning (E0F) nr. 133.?/88 'n def Gemeinschaft bestimmt (Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 1 J35/oo) ~ Ã Ã ¼Ã ¿Ã  ( EOK) '1335/88] EVT6S ^ KÃ ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  f6"8"0 1 «Xp4rpa&lt;l&gt;0 « 1 TO » Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹ For processing in the Community (Article 1 ( 1 ) of Regulation (EEC) No 1335/88) 133S5/88 ]a Ã ªtre transforme dans la CommunautÃ © [article 1 " paragraphe 1 du rÃ ¨glement (CEE) n0 1 3^5/8 8) ° essere trasf0rmat0 nella ComunitÃ (articolo 1 , paragrafo 1 del regolamento (CEE) n . 1335/88) °m m GemeenschaP te worden verwerkt (artikel 1 , lid 1 , van Verordening (EEG) nr. ~ a ser transformado na Comunidade (n? 1 do artigo 1 ? do Regulamento (CEE) n? H OJ No L 64, 10. 3 . 1988 , p. 9. (") OJ No L 119, 7. 5. 1988 , p. 8 . H OJ No L 124, 18 . 5. 1988 , p. 11 ."